UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7598


EDUARD LORENZ,

                   Petitioner - Appellant,

             v.

CHARLES E. DAVIS, III,

                   Respondent – Appellee,

             and

CHAIRMAN, VIRGINIA PAROLE BOARD,

                   Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:07-cv-00940-JCC-TCB)


Submitted:    November 3, 2008                 Decided:   November 17, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eduard Lorenz, Appellant Pro Se. Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eduard      Lorenz   seeks      to    appeal       the   district      court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate           of    appealability.             See     28     U.S.C.

§ 2253(c)(1) (2000).              A certificate of appealability will not

issue     absent      “a    substantial            showing    of     the     denial     of    a

constitutional          right.”         28    U.S.C.       § 2253(c)(2)       (2000).         A

prisoner       satisfies       this          standard        by     demonstrating          that

reasonable       jurists      would         find    that     any    assessment        of     the

constitutional        claims      by    the    district       court     is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude Lorenz has

not     made    the     requisite       showing.           Accordingly,        we     deny    a

certificate of appealability and dismiss the appeal.                                  We deny

Lorenz’s motion for injunctive relief.                            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    DISMISSED



                                               2